MAUGHAN, Justice
(concurring and dissenting):
With the result of the main' opinion I concur, because the character of the debt in issue is that of an obligation for maintenance and support. Such character is not lost by an assignment to the State, in exchange for support payments, not forthcoming from defendant. The State is a proper party to sue for recovery. Bankruptcy is no bar, because under 11 U.S.C., Sec. 35(a)(7), such a debt is not dis-chargeable in bankruptcy.1
However, I cannot agree the debt is not dischargeable in bankruptcy, because of the provisions of 55-15-32, U.C.A.1953. The State may not legislatively determine what debts may be discharged under the bankruptcy laws.
A discharge relieves the bankrupt from “legal liability to pay a debt that was provable,” [citation], it is a valid defense in an action brought in a state court to recover the debt. A State cannot deal with the debtor-creditor rela*646tionship as such and circumvent the aim of the Bankruptcy Act in lifting the burden from a worthy debtor and affording him a new start. The limitations imposed upon the States by the Act raise constitutional questions under the supremacy clause, Art. 6. . . . 2
TUCKETT, J., concurs in the views expressed in the opinion of MAUGHAN, J.

. Williams v. Department of Social and Health Services, C.A. 9th 1976, 529 F.2d 1264.


. Kesler v. Department of Public Safety, 369 641, 653 (1962). U.S. 153, 169-170, 82 S.Ct. 807, 817, 7 L.Ed.2d